Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/03/2022 have been fully considered but they are not persuasive. 
Applicant argues that Martineau fails to discloses that the helical element is injected with a sealing element while the rod is no longer there.  More specifically, the final claim limitation “a sealing element configured to be injected into space rendered free by the removal of the rod” is not disclosed. The Office respectfully disagrees.  Figs. 7A - 7B of Martineau discloses the steps of inserting the implant, which include the use of the rod for insertion (see Fig. 5B), then after removal of the rod an injection kit is used to filly the helical element with the sealing element (paragraph [0083], Figs. 7A-B).  It would not be possible to use the injection kit, specifically the elongated needle portion ref. 110 with an injector tip ref. 112, if the rod was still present.  See paragraphs [0083] - 85].  Therefore, it is determined that Martineau discloses a sealing element (“bone repair promoting fluid”, paragraph [0083]) configured to be injected into space (the hollow and porous interior of the helical element) rendered free by the removal of the rod (paragraph [0083], Figs. 7A-7B). 
Applicant argues that Martineau fails to disclose the limitation “wherein the rod presents a curved shape”.  Applicant states that “if the rod is curved, the helical element will adopt said curved shape and when the rod will be removed and replaced by the . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticiapted by Martineau et al. (US 2014/0039565 A1).

Regarding claim 1, Martineau discloses a surgical implant for the fixing of at least two adjacent bone elements of a patient (Abstract, Fig. 7A - 7B),  
the surgical implant comprising: 

ii) at least one distinct helical element (Fig. 1 shows an element ref. 10 having an external helical thread) configured to be inserted second on said rod that serves as a guide (Fig. 7A), and 
iii) a sealing element configured to be injected into space rendered free by the removal of the rod (paragraph [0087] discloses that a sealing element/viscous fluid may be inserted into the cannulated interior of the element, Fig. 7B).  

Regarding claim 2, Martineau discloses a surgical implant according to claim 1, wherein the rod presents a curved shape (paragraph [0082] discloses that the rod, ref. 402, may be flexible, thus adopting a curved shape).  

Regarding claim 3, Martineau discloses a surgical implant according to claim 2, wherein the curved shape of the rod is mixed (the flexible rod as disclosed in paragraph [0082] is considered to have a curved shape that is mixed because a single bend or change in the longitudinal axis of the rod would result in at least two curved parts - before and after the bend- which meets the definition as defined by the applicant).  



Regarding claim 5, Martineau discloses a surgical implant according to claim 1, wherein the rod is carried out in one or several biocompatible flexible materials (paragraph [0082] discloses that the rod may be flexible and Fig. 7A shows the rod being used in a human hand, thus biocompatible).  

Regarding claim 6, Martineau discloses a surgical implant according to claim 1, wherein rod portions of the rod are configured to be positioned outside the bone elements to assemble when there is a space between the bone elements to assemble, and the rod portions are flexible (paragraph [0082] discloses that the rod may be flexible.  Please note that the limitations directed towards the bone elements are treated as intended use limitations.  Therefore, the rod portions are fully capable of being positioned outside the bone elements, e.g. during preparation of the surgical system).  

Regarding claim 7, Martineau discloses a surgical implant according to claim 1, wherein said sealing element consists of self-grafted bone material, hydroxyapatite collagen, demineralized bone matrix (DBM according to the English "Demineralized Bone Matrix"), a porous synthetic bone substitute, an osteo-inductant protein or a morphogenic bone protein (BMP according to the English "Bone Morphogenic Protein"), an acrylic cement, or a combination of these elements (paragraph [0007]).  

Regarding claim 8, Martineau discloses a case composed of a surgical implant according to claim 1 (Martineau discloses a system or case comprising the rod/guide wire, helical implant and injector device).

Regarding claim 9, Martineau discloses a kit composed of a surgical implant according to claim 1 (paragraphs [0011, 17]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817. The examiner can normally be reached M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TESSA M MATTHEWS/Examiner, Art Unit 3773